Citation Nr: 0015104	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis 
and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1969 
and from August 1968 to June 1992.

This matter comes to the Board of Veterans' Appeals on appeal 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Records Management Center in St. Louis, 
Missouri, that denied the veteran's application to reopen a 
claim of service connection for allergic rhinitis and 
sinusitis as well as a claim for a rating greater than 10 
percent for a low back disability.  In September 1997 the 
veteran expressed his desire in writing to withdraw the issue 
of an increased rating for his low back disability stating 
that he was satisfied with the current evaluation assigned.  
Consequently, this issue is no longer on appeal.  See 
38 C.F.R. § 20.204 (1999).  The claims folder was 
subsequently transferred to the VA Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

Following the RO's February 2000 issuance of a Supplemental 
Statement of the Case to the veteran concerning the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis and sinusitis, the veteran submitted to the 
RO in St. Petersburg, Florida, a new substantive appeal 
requesting to appear at a hearing at a local RO before a 
member of the Board.  The veteran's representative brought 
attention to this request in written argument in May 2000, 
and stated that his service organization intended to 
represent the veteran at the scheduled hearing before the 
Board.

Pursuant to 38 C.F.R. § 20.700(a) (1999), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991).  Thus, to ensure that full compliance with due 
process requirements have been met, the veteran should be 
scheduled for a hearing before a traveling member of the 
Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
member of the Board.  He and his 
representative should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




